UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



Angela Marie Herring,

        Plaintiff,
                v.                                        Civil Action No. 13-0068 (JDB)
Debra Smith,

        Defendant.




                                       MEMORANDUM

       Defendant removed this action from the Superior Court of the District of Columbia and

now moves to dismiss the complaint under Rules 12(b)(1) and 12(b)(6) of the Federal Rules of

Civil Procedure. By Order of January 23, 2013, plaintiff was advised to respond to defendant’s

motion by February 19, 2013, and was warned that her failure to respond might result in

dismissal of the case on what the Court would treat as a conceded motion. Plaintiff has not filed

a response to the motion or sought additional time to respond. Hence, the Court will grant

defendant’s motion as conceded and will dismiss this case for the reasons defendant has

advanced in her supporting memorandum. See generally Mem. of P. & A. in Support of Def.’s

Mot. to Dismiss [Dkt. # 3-1]. A separate Order accompanies this Memorandum.



                                             _____________/s/______________
                                                    JOHN D. BATES
DATE: March 12, 2013                           United States District Judge